Citation Nr: 1234911	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  06-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A videoconference hearing was held in January 2008 before the undersigned, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The Board remanded the case for further development in July 2010.  The case is once again before the Board for review.  


FINDINGS OF FACT  

1.  The Veteran was treated for schizoid personality disorder in service, but not for any superimposed psychiatric disability.

2.  Psychiatric symptoms were not medically reported by the Veteran or otherwise evident within one year of his separation from service.  

3.  The Veteran's currently diagnosed acquired psychiatric disorders are not etiologically related to service.

4.  The Veteran did not engage in combat with the enemy during service and his claimed stressor is not related to a fear of hostile military or terrorist activity.  

5.  An inservice stressor sufficient to cause PTSD has not been corroborated.  

6.  The Veteran does not have a qualifying Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) diagnosis of PTSD related to any claimed in-service stressor.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, major depressive disorder, and schizoid personality disorder, was not incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 105, 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 4.9 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The record reflects that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a December 2005 correspondence.  It is apparent from the record that he understands the information and evidence necessary to substantiate his claim, and of the respective responsibilities of he and VA in obtaining evidence in his case.  The Veteran's claim was thereafter adjudicated in several SSOCs, thereby curing any timing deficiency.  The Board consequently finds that VA's duty to notify the Veteran has been met.

With respect to VA's duty to assist the Veteran, the record shows he was examined by VA in June 2005.  The examiner recorded pertinent findings, and offered relevant opinions.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of adjudicating this appeal.  As for outstanding medical records, the Veteran has not identified any such records, and none are apparent from review of the file.

In the July 2010 remand, the Board requested that the RO contact the U.S. Army and Joint Services Records Research Center (JSSRC) in order to obtain corroboration of the Veteran's claimed service stressors.  The record reflects that attempts were made at obtaining such records, namely records associated with the Veteran's special courts martial, from the appropriate facilities.  The service department responded that no such records for the Veteran are available, as the incidents in question took place in the 1970s, and therefore the records from that era would not have been retained.  Attempts at other sources of information were also unsuccessful.  Thus, although the JSRRC was not itself contacted pursuant to the Board's remand, given that the RO did contact the actual departments who likely would have the records in question, the Board finds that the RO has substantially complied with the Board's remand instructions, and that further remand is not warranted.

Accordingly, the Board finds that VA's duty to assist the Veteran has also been fulfilled.

The appellant seeks service connection for an acquired psychiatric disorder, to include PTSD, as a result of a claimed stressor related to his military service.  Specifically, the appellant asserts that he was subjected to daily interrogation by Naval Intelligence Investigators for approximately thirty to ninety days after government property disappeared from a warehouse that he was in charge of, and due to the disappearance of the property, he was ultimately charged with its destruction.  He claims that the accusation was false and that daily interrogations and heavy surveillance led him to go absent without leave (AWOL) for 417 days.  Specifically, he claims that this event resulted in his current psychiatric disorders, to include PTSD.  See various statements of record to include the Veteran's January 2008 hearing testimony.  

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).  

The appellant has clearly pursued and perfected a claim of service connection for PTSD.  However, he originally filed a claim of service connection for a nervous condition in 1984 (which was denied in a March 1984 rating decision).  He was notified shortly thereafter.  He filed a claim for service connection for PTSD in 1991.  The RO denied that claim in December 1991, and he was notified that same month.  In August 1993, he filed to reopen his claim for psychiatric conditions, but the claim was denied in January 1994 with notification in February 1994.  In August 2004, the Veteran filed to reopen his claim for service connection for PTSD.  The claim was denied in a January 2005 rating decision.  The October 2005 SOC and the October 2007 SSOC issued to the Veteran discussed PTSD and other acquired psychiatric disorders, as well as an inservice diagnosis of a personality disorder.  In March 2008, the Board determined that new and material evidence had been received to reopen a claim of service connection for depression, claimed as PTSD.  In July 2010, the claim was remanded again.  The issue at that time was classified as one regarding service connection for PTSD.  Thereafter, the RO processed and adjudicated a claim stylized as entitlement to service connection for PTSD.  However, as reflected in the above documents, the RO has continued to adjudicate the issue of entitlement to service connection for an acquired disorder.  

As a general matter, VA recognizes that complaints, findings, and diagnosis of a psychiatric disorder in service or shortly thereafter, although relevant to claims for psychiatric disorders generally, are not necessarily relevant to a claim for service connection for PTSD, the manifestations of which are often delayed for some time after the experience of a stressor.  38 C.F.R. § 3.303(d) (2011).  Moreover, specific regulatory requirements must be met to establish service connection for PTSD.  38 C.F.R. § 3.304(f) (2011).  

However, the Board is also cognizant of a holding by the United States Court of Appeals for Veterans Claims (Court) in Clemons, supra, which fundamentally redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service connect.  

In this case, the RO has essentially adjudicated a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based upon all the evidence of record.  As noted above, the Veteran and his representative have received VCAA notice on PTSD and other psychiatric disorders.  As such, the Board has rephrased the issue listed on the title page to reflect that this claim involves service connection for a psychiatric disorder however diagnosed.  As both the RO and the appellant's representative have considered this claim, the Board finds that no prejudice accrues to the appellant in adjudicating this claim at this time.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002 & Supp. 2011).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303, 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2011).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a)(West 2002 & Supp. 2011)); 38 C.F.R. § 3.304(f) (2011).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f) (2011).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.  

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011).  

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an inservice personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3)  as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

(Note: In this case, the appellant's alleged stressor involves interrogation by naval intelligence as he was awaiting special court martial for receiving stolen government property.  In this factual basis, the Board finds that such activities do not fall within the parameters of "fear of hostile military or terrorist activity".  As such, the new relaxed evidentiary rules do not apply to this case.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Background

In this case, a psychiatric disorder was not noted at service entrance.  However, during service there was a report that he was awaiting a special court martial for the offense of receiving stolen government property in late 1973.  The records show that he went AWOL for 417 days at this time until his surrender in January 1975.  Examination conducted shortly thereafter showed a diagnosis of schizoid personality disorder which existed prior to service.  At the time of this exam, it was noted that the Veteran had a history of neuropathic traits as a child.  The military psychologist noted that there was no evidence of thought disorder, paranoia, depression, or delusion occurring at this time.  It was recommended that he be administratively separated.  The Veteran was discharged from service in August 1975 under Honorable Conditions as a former Bad Conduct Discharge was suspended as he possessed the potential for continued service.  

The service personnel records on file document the circumstances surrounding the Veteran's legal problems in service, but do not reference any harassment by the agents involved.

Post service VA records show that the Veteran was seen for psychiatric symptoms in 1990.  Adjustment disorder with depressed mood was noted.  He was hospitalized in July 1991 after believing that someone was after him and had had sex with his wife.  He was arrested and brought to the VA hospital.  The diagnosis was drug and alcohol abuse with a paranoid personality and possible PTSD.  He was hospitalized again in October 1991 August 1993 due to his substance abuse.  It was noted in 1993 that he also needed help with his depression and PTSD.  In 2004, VA diagnosed PTSD and major depressive disorder.  

When examined by VA in June 2005, it was noted that he had been treated during service for a schizoid personality disorder.  Since discharge, he had been seen for a variety of problems, to include substance abuse, and psychiatric symptoms.  Following evaluation, it was opined that the Veteran did not have PTSD.  The examiner noted that trauma was lacking.  The inservice possibility of court martial was based on behavior that was within his control, and there was no substantiation of the allegations of interrogation or other stressors.  It was opined that current psychiatric problems did not stem from his military service.  Subsequently dated VA records dated through 2008 show continued diagnosis of major depressive disorder and PTSD.  

Of record is a statement by the Veteran's wife attesting to the fact that the Veteran did not exhibit any mental illness until after the AWOL incident during service.  She argued that the intense interrogations that he was subjected to during service caused his psychiatric condition of PTSD.  

In a June 2011 Memorandum it was determined that the information required to corroborate the stressful events incurred by the Veteran were insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).  


Analysis

Service treatment records (STRs) do not reflect any complaints, diagnoses, or treatment related to an acquired psychiatric disorder in service, or at separation from service.  Instead, these documents show inservice diagnosis of schizoid personality disorder that existed prior to service.  An inservice psychiatric examination was conducted after he returned from being AWOL for 417 days.  As noted earlier, he went AWOL after being charged with receiving stolen government property.  The Board notes that there is no evidence of a superimposed injury in service, as it was noted by a military psychologist that there was no thought disorder, paranoia, depression, or delusion occurring at the time of inservice evaluation.  Moreover, he was not treated for any psychiatric complaints until many years after service separation.  The Board finds that the Veteran's schizoid personality is not a disability for VA purposes.  

In short, the service treatment records do not document any psychiatric disorder in service, and only document a personality disorder for which service connection may not be granted. 

The Veteran filed a claim for service connection for a psychiatric condition approximately nine years after service separation.  However, the initial post service medical report of psychiatric problems was not until approximately 1990.  And, as indicated above, since that time, the Veteran has been noted to have anxiety, major depressive disorder, and noncombat related PTSD.  It is noted, however, that a VA examiner in 2005 found that the Veteran did not have PTSD as there was no requisite trauma to have caused the condition.  

The evidence does not show that a psychosis manifested to a compensable degree within one year of separation from service.  The earliest diagnosis of psychosis, major depressive disorder, which is shown by the evidence of record, was not until many years after the Veteran's separation from service; therefore, the one year post-service presumption for psychoses is not met in this case.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board finds that the weight of the evidence demonstrates that symptomatology that is related to an acquired psychiatric disorder was not shown during service or until many years thereafter.  As the Board has already discussed, while the evidence indicates that the Veteran reported psychiatric symptoms during service, it was determined that this was due to a personality disorder which existed prior to service.  Moreover, it was not until many years after service separation that additional psychiatric symptoms were noted and additional psychiatric diagnoses, (e.g. major depressive disorder and anxiety), were diagnosed.  These disorders simply were not shown during service and medical personnel have not reported that they are of service origin.  Thus, an acquired psychiatric disorder was not noted until many, many years after service separation.  

As noted above, no nexus has been established between a current acquired psychiatric disorders and service.  The Board finds that the weight of the evidence demonstrates that a currently diagnosed acquired psychiatric disorder is not related to service.  

The Board finds that the Veteran is not competent to relate a diagnosed psychiatric disorder to service.  He is competent to report having psychiatric treatment in service and thereafter; however, the inservice treatment identified by the Veteran is shown to be related to a personality disorder.  The Veteran was not diagnosed with or treated for an acquired psychiatric disorder in service or until approximately 9 nine years thereafter.  He is competent to report psychiatric symptoms at any time, including since service.  

The Board finds that the Veteran is competent to describe his post-service symptomatology; however, he may not provide competent evidence which relates his symptomatology to a currently diagnosed acquired psychiatric disorder.  In light of the Veteran's diagnosis of a personality disorder in service, and his continuing (on occasion) post-service diagnoses of such, as well as the post service diagnosis of major depressive disorder, and, on occasion, anxiety, the Board finds that competent medical evidence is necessary to determine whether a current acquired psychiatric disorder is related to service.  The Veteran's (or his wife's) lay statements are not competent as medical opinion evidence to relate a current acquired psychiatric disorder to service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons, the Board finds that inservice psychiatric symptoms resulted from a personality disorder with no superimposed disease or injury.  Moreover, an acquired psychiatric disorder was not incurred in or aggravated by service, nor did a psychosis manifest to a degree of 10 percent within one year following the Veteran's separation from service.  The Veteran did not have an acquired psychiatric disorder in service, and the evidence of record shows no nexus between a current acquired psychiatric disorder and military service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  

Service Connection for PTSD

The Veteran did not participate in combat with the enemy during service and he does not contend so, nor is his claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Specifically, the Veteran claims that he was subjected to daily interrogation by Naval Intelligence Investigators for approximately thirty to ninety days after government property disappeared from a warehouse that he was in charge of, and due to the disappearance of the property, he was ultimately charged with destruction of it.  He claims that the false accusation, daily interrogations, and heavy surveillance led him to go absent without leave (AWOL) for 417 days.  Specifically, he claims that this event resulted in his current psychiatric disorders, to include PTSD.  

The Board finds that the Veteran's claimed in-service stressor, as detailed above, has not been corroborated by service records or other credible supporting evidence.  The Board finds that the Veteran's report is not capable of verification through official sources given its anecdotal nature and lack of specificity.  While it is evident by reviewing the record that the Veteran was awaiting special court martial at the time that he AWOL, the harassment by intelligence officers and the surveillance is not indicated.  The Veteran has submitted numerous statements (and his wife has submitted one) attesting to the intensity of the inservice treatment as he awaited trial.  As noted above, however, a June 2011 memorandum indicated that the information was insufficient to send to the JSRRC to allow for meaningful research to possibly verify the stressor.  

The Board finds that there is no credible supporting evidence showing that the claimed inservice stressors actually occurred.  The Board finds that the Veteran's (or his wife's) statements are not convincing.  

As discussed above, the first diagnosis of an acquired psychiatric disorder was many years after service.  It is specifically noted that the Veteran has been variously diagnosed over the years as having anxiety, major depressive disorder, and/or noncombat related PTSD.  As to the diagnosis of PTSD, it is pointed out that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD.  Review of the record reflects that post service diagnosis of PTSD appear to be based on the stressors as described above, which have not been corroborated.  In fact, the only examiner who reviewed the entire record (VA examiner in 2005) specifically noted that the requisite trauma was not indicated and that PTSD was not the proper diagnosis.  The Board emphasizes that medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The post service diagnoses of PTSD do not appear to meet the DSM-IV criteria for an evaluation for PTSD.  

For these reasons, the Board finds that there is no credible supporting evidence of an inservice stressful event which qualifies as a PTSD stressor, and the Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to a claimed in-service stressor.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, anxiety, and schizoid personality disorder, is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


